DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-6, 9-13, and (iii) does not necessarily contain water (claims 1-2, 9-11), noted in the Office action mailed 10/31/2019 is acknowledged.
Claims 3-8, 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse noted in the Office action mailed 10/31/2019.

Response to Amendment
The Declaration of Dr. Michael Cima under 37 CFR 1.132 filed 2/18/2021 is sufficient to overcome the rejection of claims 1-2, 9-11 based upon Webb, et al. (WO 03/059345 A1; 2003; IDS 9/23/2019 reference); in view of Ksander (US 5,217,996; 1993; IDS 9/23/2019 reference); Marti et al. (WO 02/06253 A1; 2002; IDS 9/23/2019 reference); Morissette et al. (“High-throughput crystallization: polymorphs, salts, co-crystals and solvates of pharmaceutical solids”; 2004; Advanced Drug Delivery Reviews; 56: 275-300; IDS reference); and Rodriguez-Spong et al. (“General principles of pharmaceutical solid polymorphism: a supramolecular perspective”; 2004; Advanced Drug Delivery Reviews; 56:241-274; cited in a prior Office action).
The Examiner acknowledges that the claimed compound is a more complex supramolecular compound than any of the individual portions (compounds/salts) taught by the references as set forth in the prior obviousness rejection.  
The Declaration demonstrates that Dr. Cima is an expert in the field of Materials Science and Engineering, and is a co-author of the Morissette reference.  Dr. Cima appears to be professionally independent of Novartis and the instant inventors.
While the Examiner does not agree with all statements of the Declaration, the cited locations and arguments as a whole are persuasive to establish that the instant claimed amorphous solid form of a compound comprising anionic valsartan - anionic sacubatril – trisodium (1:1:3 molar ratio) would be associated with difficulty in making the complex compound, which does not rise to a level of reasonable expectation of success.  When the argued basis and opinion of Dr. Cima against obviousness are weighed together with the obviousness basis, the difficulties/unpredictiability in this field are considered to outweigh the rejection basis.  Accordingly, the rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/006,252 has been withdrawn in view of the abandonment of Application No. 16/006,252.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/579,591 has been withdrawn in view of the abandonment of Application No. 16/579,591.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/502,811 has been withdrawn in view of the abandonment of Application No. 16/502,811.

Claims 1-2 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/502,811 (reference application). Although the claims at issue are not identical, they the instant amorphous solid form compounds anticipate the copending claim, rendering the claims obvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9-11 have been canceled.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611